El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
El acusado fué condenado a tres meses de cárcel por una ■infracción al artículo 328 del Código Penal consistente en haber guiado tan descuidadamente un automóvil que chocó con otro ocasionando a Francisco Dávila la fractura de tres dedos de su pie izquierdo.
No conforme el acusado apeló y tanto én el alegato es-crito como en el informe oral de su abogado se sostiene que la prueba sólo demuestra el choque del auto manejado por el acusado con la persona de Francisco Dávila y por tanto que el caso cae dentro de la regla establecida en El Pueblo v. González, 24 D.P.R. 613, y el acusado debió ser absuelto.
No es así. La prueba demuestra que Dávila se encon-traba debajo de un automóvil componiéndolo y que el auto manejado por el acusado chocó con el auto que componía Dávila que se movió y le ocasionó las lesiones.
La negligencia del acusado es manifiesta, porque se de-mostró que tenía espacio suficiente para pasar sin chocar con el carro que estaba parado. Además se demostró que el acusado no tenía licencia para manejar y trató de probar que la tenía mostrando una en la que el nombre había sido alterado.

.Debe confirmarse la sentencia apelada.